Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 15-17, 20, 21, 24, and 27-44 are cancelled.  Claims 1-14, 18, 19, 22, 23, 25, and 26 are pending.

Priority
This application has PRO 62/667,376 05/04/2018.

Election/Restrictions
Applicant’s election with traverse of Group I (claims 1-14, 18, 19, 22, and 23) drawn to the composition for attracting a mouse, and the species butyric acid, 2-methylbutyric acid, 4-heptanone, and the species progesterone and estradiol, in the reply filed on 5/25/22 is acknowledged.  The traversal is on the grounds that search and examination of Group 1 would necessarily encompass the search and examination burden for Groups 2 and 3 as evidenced by the same classification and dependency of Groups 2 and 3 to Group 1.  This is not found persuasive because, as stated in the prior Office action, the different groups can be used/practiced without necessarily requiring the limitations of the other groups, thus providing different inventions that would require different search and consideration.
Claims 25 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The requirement is deemed proper and is therefore made FINAL.  
Claims 9-14 and 19 are withdrawn from further consideration as being drawn to a nonelected species.
Claims 1-8, 18, 22, and 23 are examined herein insofar as they read on the elected invention and species.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 18, 22, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) a “composition for attracting a mouse comprising: one or more long-range volatiles comprising butyric acid, 2-methylbutyric acid, 4-heptanone, and 3-methylbutyric acid; and one or more short-range volatiles; and wherein the one or more long-range volatiles are isolated, synthetic, or purified” which is clarified in the instant specification to be satisfied by soiled mouse bedding (i.e. the claimed components are satisfied by naturally occurring mouse byproducts/products of nature). This judicial exception is not integrated into a practical application because in the instant case the only difference between the mouse bedding materials and the instant claim appears to be the limitation drawn to “wherein the one or more long-range volatiles are isolated, synthetic, or purified”. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because this type of limitation has been specifically deemed to not add substantially more to a judicial exception in other cases (e.g. Myriad, Ambry, etc.).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 18, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “short-range volatiles” in claim 1 is a relative term which renders the claim indefinite. The term “short-range volatiles” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While there are a handful of examples of such short-range volatiles (e.g. progesterone and estradiol), there is no defining characteristic stated or implied in the instant disclosure except that they are volatile in some sort of long-range sense.  What is the scope of a “volatile” compound (e.g. how volatile, under what conditions, etc.), and what is “short-range” (e.g. how short/long, under what conditions, etc.) are essentially undefined, leaving the scope of the limitation in question.
What these compounds could, or could not, be isn’t clear, thus the metes and bounds of the limitation is not clear, and the scope as a whole is unclear.
Further, this does not appear to be an art-recognized class of compounds that one of skill would understand what the limitation is intended to encompass.
Claims 2-8, 18, 22, and 23 are rejected for depending from a rejected base claim.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “composition of claim 1 releases about 450 ng of butyric acid, 32 ng of 2-methylbutyric acid, and 70 ng of 4-heptanone over a period of about 24 hours”.  For the claim to provide this property, all of the claimed elements must be present (i.e. the butyric acid, 2-methylbutyric acid, and 4-heptanone), however neither the claim in question nor the claim from which it depends requires that these be present.  Therefore, there is insufficient antecedent basis for this limitation in the claim.

Claims 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation estrogen, and the claim also recites estradiol which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, 8, 18, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miescher et al. (US 2,205,627).
While there is a restriction of record, for the sake of compact prosecution the Examiner is including this relevant art.
Miescher et al. discloses a mixture comprising a solution of n-butyric acid and estradiol (see, for example, Example 9).
With respect to the limitations drawn to “releases each of the one or more long-range volatiles in an amount substantially similar to the amount emanating from the soiled bedding of one female mouse over a period of 24 hours”, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  The instant claims do not cite, for example, any sort of special structure or additions that would provide such a property, so it is presumed to be a property of the mixture, and the limitation is considered to have been met.
The limitations drawn to “attracts at least one male mouse” and “attracts at least 3 times more male mice than a composition comprising the one or more short-range volatiles and being substantially free of the one or more long-range volatiles” are considered to be intended use of a composition.
It is respectfully pointed out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish from each other. If the prior art structure is capable of performing the intended use, it then meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). In the instant case there is no structural description that would provide these properties, so it is presumed that these are properties of the mixture, and therefore the limitations are considered to have been met.

Claim(s) 1, 5, 7, 8, 18, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Preska (DE 29709474 U1; machine translation included).
While there is a restriction of record, for the sake of compact prosecution the Examiner is including this relevant art.
Preska discloses a pheromone-containing fox attractant for male dogs, which comprises estradiol and n-butyric acid dissolved in a suitable solvent.
With respect to the limitations drawn to “releases each of the one or more long-range volatiles in an amount substantially similar to the amount emanating from the soiled bedding of one female mouse over a period of 24 hours”, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  The instant claims do not cite, for example, any sort of special structure or additions that would provide such a property, so it is presumed to be a property of the mixture, and the limitation is considered to have been met.
The limitations drawn to “attracts at least one male mouse” and “attracts at least 3 times more male mice than a composition comprising the one or more short-range volatiles and being substantially free of the one or more long-range volatiles” are considered to be intended use of a composition.
It is respectfully pointed out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish from each other. If the prior art structure is capable of performing the intended use, it then meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). In the instant case there is no structural description that would provide these properties, so it is presumed that these are properties of the mixture, and therefore the limitations are considered to have been met.

Claim(s) 1, 2, 5, 7, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Razote et. al. (E. B. Razote, R. G. Maghirang, L. M. Seitz, I. J. Jeon, CHARACTERIZATION OF VOLATILE ORGANIC COMPOUNDS ON AIRBORNE DUST IN A SWINE FINISHING BARN, Transactions of the ASAE. 47(4): 1231-1238. (doi: 10.13031/2013.16573) @2004)
Razote et. al. discloses that the airborne dust in a swine finishing barn comprises butyric acid (see, for example, the abstract, Table 1, and the whole document), 2-methylbutanoic acid, and 4-heptanone (see, for example, Table 1), as well as being known to comprise volatile steroids (see, for example, pg. 1231 first paragraph).
With respect to the limitations drawn to “releases each of the one or more long-range volatiles in an amount substantially similar to the amount emanating from the soiled bedding of one female mouse over a period of 24 hours”, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  The instant claims do not cite, for example, any sort of special structure or additions that would provide such a property, so it is presumed to be a property of the mixture, and the limitation is considered to have been met.
The limitations drawn to “attracts at least one male mouse” and “attracts at least 3 times more male mice than a composition comprising the one or more short-range volatiles and being substantially free of the one or more long-range volatiles” are considered to be intended use of a composition.
It is respectfully pointed out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish from each other. If the prior art structure is capable of performing the intended use, it then meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). In the instant case there is no structural description that would provide these properties, so it is presumed that these are properties of the mixture, and therefore the limitations are considered to have been met.

Conclusion
Claims 15-17, 20, 21, 24, and 27-44 are cancelled.  Claims 9-14, 19, 25, and 26 are withdrawn.  Claims 1-8, 18, 22, and 23 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627